


Exhibit 10.10
NAMED EXECUTIVE OFFICER COMPENSATION
The following table sets forth the base salaries of the Named Executive
Officers1 (the “NEOs”) of Franklin Resources, Inc. (the “Company”) for the
fiscal year ended September 30, 2015.
Name and Principal Positions2 
Base Salary
Gregory E. Johnson
Chairman of the Board, Chief Executive Officer and President
$
783,633


Kenneth A. Lewis
Executive Vice President and Chief Financial Officer
$
527,356


Vijay C. Advani
Executive Vice President – Global Advisory Services
$
527,356


Jennifer M. Johnson
Executive Vice President and Chief Operating Officer
$
527,356


John M. Lusk
Executive Vice President – Investment Management
$
527,356



The Named Executive Officers are also eligible to:


Incentive Compensation


(a)
receive an annual cash incentive award pursuant to the Company’s 2014 Key
Executive Incentive Compensation Plan and the Company’s Amended and Restated
Annual Incentive Compensation Plan, each as amended and restated;



(b)
participate in the Company’s equity incentive program, which currently involves
restricted stock awards and restricted stock unit awards (including awards and
units based on performance), in each case pursuant to the Company’s 2002
Universal Stock Incentive Plan, as amended and restated; and



(c)
receive additional cash or equity payments or awards for special recognition of
significant contributions or for retention purposes.



Benefit Plans and Other Arrangements


(a)
participate in the Company’s broad-based benefit programs generally available to
its salaried employees, including health, disability and life insurance
programs, the Franklin Templeton 401(k) Retirement Plan and the Company’s 1998
Employee Stock Investment Plan, as amended and restated (the “ESIP”); provided
that Mr. G. Johnson and Ms. J. Johnson are not eligible to participate in the
ESIP; and



(b)
receive certain perquisites offered by the Company, including club memberships,
and, in certain limited cases, use of the Company’s aircraft for personal use.



__________________________
1    The Named Executive Officers are the Company’s principal executive officer,
principal financial officer, and the three most highly compensated executive
officers of the Company for the prior fiscal year ended September 30, 2014 as
set forth in the Company’s proxy statement for its 2015 annual meeting of
stockholders and who continued to serve as executive officers of the Company at
September 30, 2015.
  
2     Effective October 1, 2015, the Board of Directors of the Company changed
Mr. Johnson’s title to Chairman of the Board and Chief Executive Officer, and
appointed Mr. Advani and Ms. Johnson each as a Co-President of the Company.
Effective October 1, 2015, Mr. Lusk is no longer an executive officer of the
Company.


